

Exhibit 10.2
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Double asterisks denote omissions.


COMMERCIAL MANUFACTURING AGREEMENT
THIS MANUFACTURING AGREEMENT (the “Agreement”) is made and entered into this
18th day of September, 2015 (the “Effective Date”), by and between AAIPharma
Services Corp., having a place of business at 2320 Scientific Park Drive,
Wilmington, NC 28405 (“AAIPharma”) and Marathon Pharmaceuticals, LLC having a
place of business at 1033 Skokie Blvd., Suite 600, Northbrook, IL 60062 USA
(“Company”). AAIPharma and Company, as used herein, may be referred to,
collectively, as “Parties” and individually as a “Party”.
Recitals
WHEREAS, subject to the terms and conditions contained in this Agreement,
Company desires to engage the services of AAIPharma to Manufacture the Products
(each as defined below) for subsequent commercial distribution by Company.
WHEREAS, AAIPharma is willing to undertake such Manufacture for Company
according to the terms and conditions provided for in this Agreement.
NOW, THEREFORE, for and in consideration of the foregoing premises and of the
mutual covenants of the Parties hereinafter set forth, the Parties hereto agree
as follows:
ARTICLE 1
DEFINITIONS
The following words, terms and phrases, when used herein, shall have the
following respective meanings:
1.1    “AAIPharma” shall have the meaning set forth in the preamble.
1.2    “AAIPharma Indemnified Parties” shall have the meaning set forth in
Section 8.2.
1.3    “Act” shall mean the United States Food, Drug, and Cosmetic Act (21
U.S.C. 301 et seq.), as amended from time to time, and the regulations
promulgated thereunder.
1.4    “API” shall mean the active pharmaceutical ingredient with respect to
each Product.
1.5    “Applicable Law(s)” shall have the meaning set forth in Section 3.3.
1.6    “Batch” shall mean a specific quantity of material produced in a
contiguous process or series of processes that is expected to be homogeneous
within specified limits. The Batch size for each Product is set forth in Exhibit
A attached hereto and incorporated herein by reference.


ActiveUS 164239593v.1

--------------------------------------------------------------------------------




1.7    “cGMP” or “GMP” shall mean the recognized pharmaceutical regulations and
requirements of regulatory authorities such as those defined by the U.S. FDA’s
regulations at 21CFR Parts 210 and 211, those defined by Eudralex, “The Rules
Governing Medicinal Products in the European Union,” and specifically Volume 4,
“Guidelines for Good Manufacturing Practices for Medicinal Products for Human
and Veterinary Use” and applicable Annexes (Directives 2001/83/EC and amendments
including Directives 2003/94/EC dated October 2003 and 2004/27/EC dated March
2004 and/or others that may be appropriate for the particular project) and as
may be amended from time to time.
1.8    “Commercialize” or “Commercialization” shall mean, with respect to a
Product, the marketing, promotion, sale and distribution of such Product.
1.9    “Company” shall have the meaning set forth in the preamble.
1.10    “Company Indemnified Parties” shall have the meaning set forth in
Section 8.1.
1.11    “Firm Commitment” shall have the meaning set forth in Section 4.1.
1.12    “Firm Forecast” shall have the meaning set forth in Section 4.1.
1.13    “Firm Order” shall have the meaning set forth in Section 4.2(b).
1.14    “Indemnification Claim” shall have the meaning set forth in Section
8.3(a).
1.15    “Initial Term” shall have the meaning set forth in Section 9.1.
1.16    “Launch” means, with respect to a Product, the first commercial product
shipped from AAIPharma’s site.
1.17    “Long-Term Forecast” shall have the meaning set forth in Section 4.1.
1.18    “Losses” shall have the meaning set forth in Section 8.1.
1.19    “Manufacture”/“Manufacturing” shall mean the manufacture, processing,
packaging, labeling (subject to Section 3.7), quality control and testing of the
Products performed prior to their delivery by AA1 Pharma in accordance with the
terms of this Agreement.
1.20    “Marketing Authorizations” shall mean the United States new drug
application or abbreviated new drug application, as applicable, for the
Product(s).
1.21    “Master Batch Record” shall mean the batch record as mutually agreed
upon by the Parties.
1.22    “Material Change” shall have the meaning set forth in Section 3.3.
1.23    “Minimum Order Requirement” shall have the meaning set forth in
Section 4.2(a).
1.24    “Product(s)” shall mean those products described in Exhibit A, as the
same may be amended from time to time upon mutual agreement of the Parties;
provided, however, that no product


2
ActiveUS 164239593v.1

--------------------------------------------------------------------------------




shall become a Product until such time as AAIPharma has successfully completed
the registration batches for such product to Company’s reasonable satisfaction.
1.25    “Purchase Prices” shall have the meaning set forth in Section 5.1.
1.26    “Quality Agreement” shall have the meaning set forth in Section 6.5.
1.27    “Raw Materials” shall mean any excipient and component materials used to
Manufacture the Products, but excluding the API.
1.28    “Raw Material Costs” shall have the meaning set forth in Section 5.2.
1.29    “Recall” shall have the meaning set forth in Section 6.4(b).
1.30    “Release To The Client” shall mean AAIPharma has: i) manufactured and/or
packaged and/or labeled the Product according to the Master Batch Record; ii)
fulfilled its testing/analytical obligations as further set forth herein; and
iii) all manufacturing and testing services performed by AAIPharma have been
reviewed and approved by AAIPharma’s Quality department.
1.31    “Renewal Period” shall have the meaning set forth in Section 9.1.
1.32    “Services” shall mean certain pharmaceutical development services in
addition to manufacturing services including, for example, analytical method
development and analysis, stability services, clinical packaging, validation
services, quality assurance and regulatory consulting provided by AAIPharma.
1.33    “Specifications” shall mean the specifications for the Products agreed
upon by the Parties and included in the Master Batch Record, an example of which
is set forth in Exhibit B attached hereto and incorporated herein by reference.
1.34    “Term” shall have the meaning set forth in Section 9.1.
1.35    “Territory” shall mean the United States, its territories and
possessions.
ARTICLE 2
LICENSE GRANT TO AAIPHARMA TO MANUFACTURE PRODUCT
2.1    Grant. Company hereby grants to AAIPharma during the Term of this
Agreement, on a Product-by-Product basis, a nonexclusive, royalty-free right to
Manufacture the Products in the Territory and to use any and all of Company’s
licenses, trademarks, regulatory data and/or technical information, know how and
Confidential Information of Company related to the Products for the purpose of
AAIPharma carrying out its obligations hereunder, subject to the conditions of
this Agreement.
2.2    Marketing Authorizations. Company shall maintain the Marketing
Authorizations in full force and effect at all times. Upon request by Company,
AAIPharma shall use commercially reasonable efforts to assist Company in
connection therewith; provided that, in exchange, Company will pay AAIPharma its
standard fees and expenses therefor.


3
ActiveUS 164239593v.1

--------------------------------------------------------------------------------




ARTICLE 3
MANUFACTURING
3.1    Engagement.
(a)    During the Term of this Agreement and subject to the terms and conditions
set forth herein, Company agrees to exclusively purchase from AAIPharma, and
AAIPharma agrees to exclusively manufacture and supply, one hundred percent
(100%) of Company’s requirements for each Product for Commercialization in the
Territory. Notwithstanding the foregoing, Company shall be entitled, at its sole
cost and expense, to qualify other manufacturer(s) to manufacture Products
solely for the purpose of such manufacturer(s) supplying Company with quantities
of Product that AAIPharma is unable to supply (i) in breach of this Agreement,
or (ii) during events of force majeure. Following the Initial Term, AAIPharma
may notify Company if such exclusivity commitment would prevent AAIPharma from
providing services to a third party. The Parties shall negotiate in good faith
mutually acceptable revised terms including but not limited to termination of
exclusivity or compensation to AAIPharma for the lost opportunity to provide
services to such third party. If the Parties fail to agree on terms within [**]
days of such notification, either Party shall have the right to terminate this
Agreement effective eighteen (18) months following the [**] day negotiation
period.
(b)    Notwithstanding the foregoing, to the extent Company intends to
Commercialize a Product in a jurisdiction outside the Territory, for purposes of
such Product only, the term “Territory” shall be expanded to include such
jurisdiction provided that AAIPharma agrees in writing and AAIPharma is or
becomes compliant with all laws, regulations and other legal and industry
requirements applicable to the Manufacture of such Product for subsequent
Commercialization of such Product in such jurisdiction. In the event AAIPharma
is unwilling or unable to supply Product to a jurisdiction outside the Territory
that Company intends to Commercialize, then Company may qualify other
manufacturer(s) to manufacture Product solely for that jurisdiction outside the
Territory and Company’s obligation to purchase Product exclusively from
AAIPharma shall be waived for that jurisdiction.
3.2    Manufacture of Commercial Drug Product. Subject to the terms and
conditions contained herein, AAIPharma shall Manufacture, hold, handle and
prepare for shipment all Product Manufactured pursuant to this Agreement (a) in
accordance with this Agreement and the Quality Agreement, and (b) in material
compliance with cGMP applicable to the Manufacturing of the Product to be
Commercialized in the Territory.
3.3    AAIPharma Changes to Manufacturing Process. Except as required by
applicable federal, state, provincial or local law and/or respective regulations
as established by the FDA and/or other regulatory authority (collectively,
“Applicable Law(s)”), or cGMP, AAIPharma shall not Materially Change the
Manufacturing process of a Product or change the facility where a Product is
Manufactured that requires a change to a Marketing Authorization without the
prior written consent of Company, which consent shall not be unreasonably
withheld or delayed. AAIPharma shall notify Company of all material changes,
including Material Changes required by


4
ActiveUS 164239593v.1

--------------------------------------------------------------------------------




Applicable Law, as soon as practicable after AAIPharma learns of such change. A
“Material Change” is one that requires a submission to the FDA, EU, or other
applicable regulatory authority.
3.4    Company Requested Changes. Company shall inform AAIPharma in writing of
any proposed modifications to the Specifications or the Manufacturing process.
Any proposed change shall require AAIPharma’s prior written consent, which
consent shall not be unreasonably withheld or delayed. AAIPharma shall make
changes it agrees to as promptly as practicable; provided, however, that such
changes comply with Applicable Law, cGMP and the Marketing Authorizations.
3.5    Costs of Changes. Unless otherwise agreed by the Parties, any and all
direct costs associated with changes requested by AAIPharma and changes required
by Applicable Law that apply generally to AAIPharma’s facility where the
applicable Manufacturing occurs shall be borne by AAIPharma; provided however,
in the event Applicable Law imposes a registration fee (such as GDUFA) or
similar fee on AAIPharma’s cGMP facilities, and the fee relates to AAIPharma’s
services hereunder, the Parties shall determine in good faith an equitable
portion of such fee to be paid by Company. Unless otherwise agreed by the
Parties, any and all direct costs associated with all other changes, including,
without limitation, changes requested by Company, changes required by Applicable
Laws that apply specifically to a Product, and changes required by a change to a
Marketing Authorization, shall be borne by Company (collectively, the “Other
Changes”). If the change is an Other Change, (i) the Purchase Prices shall be
adjusted by the change in AAIPharma’s cost of Manufacture of the Product caused
by such Other Change, plus an amount necessary to maintain AAIPharma’s profit
margin on such, and (ii) Company shall reimburse AAIPharma for costs, expenses
or losses associated with write-offs, obsolescence and/or destruction of any
work in process or finished inventory resulting from any such Other Change.
3.6    Notification and Approval of Changes. Company shall have sole
responsibility for obtaining any and all necessary regulatory approvals from the
relevant regulatory agencies in the Territory for changes to the Specifications
and the Marketing Authorizations and for reporting any changes to such
Specifications and the Marketing Authorizations to the relevant regulatory
agencies in the Territory as appropriate. Upon request by Company, AAIPharma
shall use commercially reasonable efforts to assist Company in obtaining any
such approvals; provided that Company will pay AAIPharma its standard fees and
expenses therefor.
3.7    Labeling. Company shall be responsible for the labeling to be used on
each Product and the packaging thereof, including any changes to such labels;
provided that Company shall ensure that all such labeling complies with
Applicable Laws. AAIPharma shall use the specified labeling (and only such
labeling) on the Products, and shall not use such labeling on any other product.
Any Company-directed change to a Product label shall be implemented by AAIPharma
as soon as reasonably practicable following AAIPharma’s receipt of written
notification of such label changes. Company shall reimburse AAIPharma for costs
incurred in connection with any such label changes, including without
limitation, the costs of obsolescence of goods-in-process, packaging materials


5
ActiveUS 164239593v.1

--------------------------------------------------------------------------------




and supplies and finished goods not suitable for Commercializing in the
Territory due to such label changes.
3.8    Finished Product Release. AAIPharma will provide Company with
manufacturing documents as are necessary for Company to release each lot of
Product for human use. Company shall be responsible for the final release of
Product for human use.
3.9    Raw Materials and API. AAIPharma shall purchase at its own expense and
for its own account all Raw Materials, packaging components and other items of
any nature whatsoever that AAIPharma may use to Manufacture the Products. Except
as otherwise agreed to between the Parties, all right, title and interest in and
to these items, and in and to all work-in-process incorporating these items,
shall remain the sole property of AAIPharma until Products incorporating such
items are delivered for shipment to Company. However, the total cost of changing
the source and/or type of Raw Materials shall be at the sole cost of Company.
Company shall supply to AAIPharma at its own expense and for its own account all
API to be used in the Manufacture of Products hereunder, and such API shall
remain the sole property of Company. AAIPharma shall have no liability for lost
or damaged API unless caused by its negligence or intentional misconduct. If
such losses, in an annual reconciliation, lead to actual yields below [**]
percent ([**]%) of theoretical, AAIPharma shall issue a credit to Company for
the lesser of (a) an amount equal to Company’s then current replacement cost of
the API, or (b) the amount AAIPharma would have charged Company for the amount
of Product the lost quantity of API would have yielded. As such, if Company
desires to insure its API, Company should do so under its own appropriate
insurance policy. Company shall provide AAIPharma with documentation of its API
cost at least annually on or before the anniversary of the Effective Date.
ARTICLE 4
FORECASTS, ORDERS, DELIVERY AND ACCEPTANCE
4.1    Forecasting. Company shall provide to AAIPharma a written good faith
forecast estimating Company’s quarterly requirements (broken out on a
month-to-month basis) of each Product for each of the first [**] calendar
quarters during the Term at least [**] months prior to Launch of each Product.
In addition, within [**] weeks after the start of each quarter (i.e. [**])
during the Term, Company shall provide AAI Pharma with an updated rolling [**]
month forecast estimating Company’s requirements (broken out on a month-to-month
basis) of the Product that shall cover the succeeding [**] calendar month period
(or the period until the expiration of the Term, if shorter) (each such
forecast, a “Long-Term Forecast”). Except as set forth in Sections 4.2(a) and
4.2(b), the Long-Term Forecast shall not be binding on either Party, but for the
first [**] calendar months of a Long-Term Forecast, which shall be a “Firm
Commitment” with respect to the Product, and but for the [**] calendar months of
a Long-Term Forecast, which shall be a “Firm Forecast” with respect to the
Product.


6
ActiveUS 164239593v.1

--------------------------------------------------------------------------------




4.2    Firm Commitments.
(a)    Each Firm Commitment shall be a binding commitment for the quantities of
each Product forecast for the first [**] calendar months of the Long-Term
Forecast. The quantity of each Product specified in any Firm Commitment for
delivery to, and purchase by, Company in any calendar quarter shall not be less
than [**] percent ([**]%) of the quantities forecasted for such quantities when
it was the applicable Firm Forecast (the “Minimum Order Requirement”).
(b)    With respect to each Firm Commitment, Company shall submit to AAIPharma
binding written purchase orders (a “Firm Order”) no later than [**] days prior
to the requested delivery dates confirming the quantity of each Product ordered
(which shall be in full Batch quantities), the requested delivery dates, and
such other information as AAIPharma may find reasonably necessary to Manufacture
the ordered Products. AAIPharma will confirm the requested delivery dates within
[**] business days of receipt of a Firm Order.
(c)    If Company fails to order and purchase the Minimum Order Requirement,
then within [**] days following the end of the quarter in which the Minimum
Order Requirement was not met, Company shall pay to AAIPharma the difference
between: (i) the Purchase Price for the applicable Minimum Order Requirement,
and (ii) the Purchase Price that was paid by Company for the quantity ordered.
Furthermore, Company agrees that purchases may be made by AAIPharma of the Raw
Materials, packaging components and other items to satisfy the production
requirements for the Long-Term Forecast. In such circumstances, if such Raw
Materials, packaging components and other items are not included in finished
Products purchased by Company within [**] months after such purchases have been
made (or such longer period as the Parties may have agreed to), Company will pay
to AAIPharma its costs thereof and, in the event such Materials are incorporated
into Products subsequently purchased by Company, Company will receive credit for
any of such costs previously paid to AAIPharma by Company.
(d)    AAIPharma shall Manufacture and prepare for shipment the quantity of a
Product specified in the Firm Commitment and related purchase orders.
Notwithstanding the foregoing, with respect to a Product, in no event shall
AAIPharma be required in any calendar quarter to deliver more than [**] percent
([**]%) of the quantities in the applicable Firm Forecast, but AAIPharma shall
use its commercially reasonable and good faith efforts to deliver quantities in
excess of [**]% of the applicable Firm Forecast. The Firm Commitments shall be
made available for shipment in accordance with Section 4.4.
4.3    Changes in Orders. AAIPharma shall exercise its commercially reasonable
efforts to comply with any proposed amendments to accepted Firm Orders that
Company may request, but AAIPharma shall not be liable in any way for its
inability to do so. Firm Orders may be amended only by mutual agreement of the
Parties and such amendments shall not affect the Minimum Order Requirement.


7
ActiveUS 164239593v.1

--------------------------------------------------------------------------------




4.4    Delivery. AAIPharma shall use commercially reasonable efforts to make
Product available for shipment within [**] business days of the delivery date
requested in the applicable Firm Order. Company shall pay all crating, skidding,
rigging, customs, freight, shipping, insurance and common carrier charges on all
shipments in connection with Company’s chosen method of shipment of the Product.
All Product(s) shall be shipped EX WORKS (Incoterms 2010) AAIPharma’s
manufacturing facility. Title and risk of loss of Product shall pass to Company
at the time the Products are placed on AAIPharma’s loading dock at Company’s
disposal, not cleared for export and not loaded on any collecting vehicle.
Company shall be responsible for arranging the shipment of the Product(s) from
AAIPharma’s manufacturing facility to its final destination (and storage charges
shall be imposed [**] days after notice to Company that Product is available for
shipment); provided, however, that Company must provide AAIPharma with
reasonable evidence (e.g. a copy of the current DEA registration for the
destination, when applicable) that such destination is authorized to handle the
Product. Notwithstanding anything to the contrary in this Agreement, Company
acknowledges and agrees that AAIPharma shall have no obligation to release
Product for shipment to any destination for which Company has not provided
adequate evidence of authorization as required in this Section 4.4. AAIPharma
shall not be liable to Company for Product which is damaged or lost while in
possession of a common carrier, and it shall be Company’s responsibility to
recover any and all damage directly from such common carrier.
4.5    Inspection, Acceptance and Rejection of Delivered Products.
(a)    Company will have [**] days from receipt by Company to inspect and test
Products for noncompliance with the applicable Specifications (the “Inspection
Period”).
(b)    Except as provided in Section 4.5(c), Company shall give written notice
if it intends to reject a Batch(es) of Product(s) - for not complying with the
Specifications - within [**] days after the Inspection Period expires; otherwise
such Batch(es) shall be deemed accepted.
(c)    If, after the Inspection Period, Company first discovers that a Batch(es)
of Product(s) do not comply with the applicable Specifications, then Company
shall so notify AAIPharma if it intends to reject such Batch(es) within [**]
days after such discovery; otherwise such Batch(es) shall be deemed accepted.
AAIPharma will only be responsible for Batch(es) of Product(s) rejected after
the Inspection Period solely to the extent that AAIPharma is responsible for
said non-conformity.
(d)    Notwithstanding anything to the contrary herein, AAIPharma shall not be
responsible for damages to Product during shipment, and in no event shall
AAIPharma be responsible for noncompliance with Specifications for Product that
met Specifications at time of Release To The Client or from non-conformities
that result from a deficiency or change in the API utilized in such Batch(es) of
Product(s) or a defect in the Specifications for the Products.
(e)    In the event that Company rejects Product(s) as provided in this
Agreement, AAIPharma shall use commercially reasonable efforts (but within [**]
days after AAIPharma’s receipt of Company’s notice of noncompliance) to replace
the defective Product(s) or give notice


8
ActiveUS 164239593v.1

--------------------------------------------------------------------------------




that it disagrees with the rejection. If Company and AAIPharma do not agree
whether the Product(s) failed to meet applicable Specifications at the time of
Release To The Client, such Products shall be submitted for testing to an
independent laboratory or other authority of national reputation acceptable to
both Parties for the purpose of determining the results. Any determination by
such authority shall be final and binding upon the Parties hereto. If Company’s
rejection is substantiated by the authority, AAIPharma shall pay the expenses
associated with such analyses; otherwise Company shall pay such expenses and
purchase the Product.
4.6    Non-Conforming Product(s). Notwithstanding any other provisions of this
Agreement, Company agrees, if so requested by AAIPharma, to return to AAIPharma
any Product(s) that fail to meet Specifications or otherwise to dispose of such
Product(s) as AAIPharma may direct, each at AAIPharma’s expense.
ARTICLE 5
PRICE, TERMS OF PAYMENT
5.1    Purchase of Product(s). The initial prices to be paid for the Products by
Company to AAIPharma shall be set forth in Exhibit A attached hereto and
incorporated herein by reference (the “Purchase Prices”). The Purchase Prices
are in United States dollars, and are exclusive of applicable taxes. Company
shall be responsible for the payment of any and all taxes applicable to the
Products and Services described herein.
5.2    Price Change; Notice. AAIPharma may increase the Purchase Prices during
the Term by [**]. Upon request by Company, AAIPharma shall provide reasonable
documentation that reflects the increase in cost of Raw Material Costs.
AAIPharma shall provide written notification of any annual increase in the
Purchase Prices prior to the January 1st effective date of the increase in
Purchase Prices, or as increases in the cost of Raw Materials occur, as
applicable.
5.3    Invoices. AAIPharma shall provide invoices to Company for the Product(s)
upon each Release To The Client (e.g. finished bulk, finished packaged, or
finished packaged and labeled), and Company shall pay each such invoice, in
United States dollars, within [**] days after the date of each invoice
regardless of when or whether Company has arranged for shipment of the
Product(s) to its final destination. Company shall make no setoff or deduction
of any kind from any payments due to AAIPharma unless Company receives written
authorization from AAIPharma authorizing such setoff or deduction. Undisputed
invoice balances not remitted within [**] days of the date of each invoice shall
be subject to a [**] percent ([**]%) per month interest charge. Should any part
of the invoice be in dispute, Company shall pay the balance of the undisputed
amount according to the terms and conditions described herein while said dispute
is being resolved. Should payment of undisputed amounts not be received within
[**] days of invoice date, and after [**] days notice to Company, the payment
shall be deemed in default and AAIPharma reserves the right to cease all work
and pursue collection activities. In the event of default in payment, Company
shall be responsible for all collection fees and expenses incurred by AAIPharma,
including reasonable attorney’s fees.


9
ActiveUS 164239593v.1

--------------------------------------------------------------------------------




ARTICLE 6
REGULATORY MATTERS; RECORDS
6.1    Annual Review and Stability Testing. If listed in Exhibit A, AAIPharma
will conduct an annual product review for the Products and upon completion of
such review will forward a copy to Company. The Parties agree that AAIPharma’s
Manufacturing process and the Purchase Prices do not include stability testing
or any other work not specifically set forth herein or in an Exhibit hereto.
Stability testing services and other services shall be provided at the then
current AAIPharma rates for such services.
6.2    Access to AAIPharma’s Facilities by Company Representatives for Quality
Audit. During regular business hours and mutually agreed upon times, Company may
review the records of AAIPharma and observe the manufacturing processes relating
to the Services performed and expenses incurred to assure compliance with all
provisions of this Agreement. Such review must be completed in not more than
[**] business days and shall be offered to Company by AAIPharma [**] and may be
more pursuant to cause. Subsequent reviews during the same calendar year or such
reviews that cannot be completed in [**] business days will be at Company’s sole
cost and expense, at AAIPharma’s then current rates. Company shall also be
provided an invoice for any incidental expenses AAIPharma incurs resulting from
such review. Company’s rights in this Section 6.2 shall be subject to compliance
with AAIPharma’s reasonable measures for purposes of confidentiality, safety,
and security, and will be further subject to Company’s compliance with
AAIPharma’s premises rules that are generally applicable to all persons at
AAIPharma’s facilities. Should Company utilize one or more third party(ies) in
exercising its rights in this paragraph, Company certifies that such party(ies)
shall be subject to an obligation of confidentiality consistent with the
obligations of confidentiality required of Company hereunder and such third
party(ies) shall be subject to any and all conditions upon Company’s rights that
are set forth in this Section.
6.3    Inspections by Governmental or Regulatory Authority. AAIPharma shall be
responsible for handling and responding to any FDA or other governmental body
inspections or inquiries received by Company or AAIPharma regarding the
Manufacturing of any Product during the Term. In cases where AAIPharma is
required to provide significant Company or Product specific support to such
inspections or inquiries, Company agrees to pay AAIPharma for the time required
at the then current AAIPharma regulatory support rate. Each Party shall promptly
notify the other regarding any such inquiries and provide the other Party copies
of any pertinent correspondence from such authorities related to the Product or
Services covered in this Agreement. AAIPharma shall provide to Company and any
governmental body any information reasonably requested by Company and/or such
governmental body concerning any governmental inspection related to any Product
(with all information provided to Company being subject to the confidentiality
provisions in Section 10.1 herein and with AAIPharma being able to redact any
information provided to Company to remove third party confidential information
that does not relate to the Products). AAIPharma agrees to notify Company of any
regulatory inspection specific to one or more of the Products and shall allow
Company to send a representative to the site being audited, however
participation in the audit will be at the sole discretion of AAIPharma. Company
agrees to fully


10
ActiveUS 164239593v.1

--------------------------------------------------------------------------------




cooperate with and assist as requested by AAIPharma in fulfilling the
obligations pursuant to this Section 6.3.
6.4    Complaints, Recalls, and Insurance
(a)    Complaints. Product complaints received by Company with respect to
Product Manufactured by AAIPharma hereunder shall be faxed to AAIPharma within
[**] business days after receipt to:
AAIPharma Services Corp.
Attention: Corporate Quality
2320 Scientific Park Drive
Wilmington, NC 28405
Facsimile No.: [**]
As more fully described in the Quality Agreement, AAIPharma shall investigate
all complaints directly associated with the Manufacture of Product(s) and shall
provide an update every [**] days and a report to Company regarding its
investigation and any conclusions. Company shall investigate all other
complaints associated with the Product(s).
(b)    Recall Procedures. In the event that a recall, withdrawal or field
correction of any Product (a “Recall”) is initiated, whether by a statutory or
regulatory authority in any jurisdiction or by Company, AAIPharma shall
reimburse Company for all costs and expenses incurred in procuring or complying
with the requirements of such Recall to the extent that such Recall is initiated
as a result of AAIPharma’s breach of this Agreement (which shall include but not
be limited to AAIPharma’s noncompliance or nonconformity with the
Specifications, GMP, or any Applicable Laws), intentional misconduct,
negligence, or defective manufacturing, processing, testing, packing, or storage
of Product prior to delivery to Company, and, in addition, AAIPharma shall
refund to Company an amount equal to the cost of all API supplied to AAIPharma
and incorporated into the recalled Product; but not more than the cost of the
Batch(es) or portion of a Batch, prorated. Company shall be responsible for all
other costs and expenses associated with a Recall. AAIPharma shall reasonably
cooperate with Company in connection with any Recall.
(c)    Insurance. At all times while this Agreement is in effect and for [**]
years thereafter, AAIPharma and Company shall each:
i
maintain general liability insurance (including, without limitation, product
liability insurance, liability for property damage, personal injury and
contractual liability) with Products/Professional at limits not less than $[**]
per occurrence/$[**] aggregate;

ii
maintain Workers’ Compensation as required by all applicable laws and Employer’s
Liability coverage with a limit of not less than $[**]; and



11
ActiveUS 164239593v.1

--------------------------------------------------------------------------------




iii
provide, within [**] days of the other Party’s request, Certificates of
Insurance verifying insurance limits agreed upon as well as a [**] day Notice of
Cancellation or Non-Renewal.

AAIPharma and Company shall each obtain all the insurance policies described in
clauses 6.4(c)(i) and (ii) from insurers having A.M. Best ratings of A-VII or
higher.
Company shall, at its own cost and expense, obtain and maintain in full force
and effect during the Term of this Agreement All Risk Property Insurance,
including transit coverage, in an amount equal to full replacement value
covering Company’s property while it is at AAIPharma’s facilities or in transit
to or from AAIPharma’s facilities. Company shall obtain a waiver from any
insurance carrier with whom Company carries All Risk Property Insurance
releasing its subrogation rights against AAIPharma. Company shall not seek
reimbursement for any property claim, or portion thereof, that is not fully
recovered from Company’s All Risk Property Insurance policy.
6.5    Quality Agreement. The Parties intend to enter into a quality agreement
acceptable to both Parties (the “Quality Agreement”) as soon as practicable
after the Effective Date. The Quality Agreement will detail the quality and
regulatory obligations and responsibilities of the Parties with respect to the
Products to the extent these obligations and responsibilities are not fully
covered in this Agreement; provided, however, that in the event of conflict
between the terms of this Agreement and the Quality Agreement, (i) the
provisions of the Quality Agreement will prevail with respect to all matters
pertaining to, or governed by, GMP and (ii) in all other respects, the
provisions of this Agreement will prevail.
ARTICLE 7
REPRESENTATIONS AND WARRANTIES
7.1    Representations and Warranties of AAIPharma. AAIPharma hereby represents
and warrants as follows:
(a)    As of Release To The Client, all Product(s) delivered to Company during
the Term of this Agreement: (i) shall have been Manufactured by AAIPharma in
material compliance with this Agreement, the Quality Agreement, the Marketing
Authorizations and cGMP, in each case, as in effect at the time of Manufacture,
(ii) assuming compliance by Company with Section 3.7, shall not be adulterated
or misbranded within the meaning of the Act, and (iii) shall not have been
Manufactured by AAIPharma in violation of any Applicable Law in any material
respect.
(b)    Upon delivery, AAIPharma shall convey good title to all Product(s) so
delivered to Company.
(c)    The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby are within AAIPharma’s
powers and have been duly authorized by all necessary action on the part of
AAIPharma. This Agreement has been duly executed and delivered by AAIPharma and
constitutes legal, valid and binding obligations of AAIPharma, enforceable
against AAIPharma in accordance with its terms.


12
ActiveUS 164239593v.1

--------------------------------------------------------------------------------




(d)    The execution, delivery and performance by AAIPharma of this Agreement
does not and will not (i) contravene or conflict with the organizational
documents of AAIPharma Services Corp., (ii) contravene or conflict with or
constitute a violation of any Applicable Laws, or (iii) breach or constitute a
default under the provisions of any material contract, agreement or instrument
to which it is a party or by which it is bound.
(e)    AAIPharma is not debarred and has not and shall not knowingly and
intentionally use in any capacity the services of any third person debarred
under subsections 306(a) or (b) of the Generic Drug Enforcement Act of 1992.
EXCEPT AS SET FORTH IN THIS SECTION 7.1, AAIPHARMA MAKES NO REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, AND SPECIFICALLY DISCLAIMS ALL SUCH
REPRESENTATIONS AND WARRANTIES, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED
WARRANTIES OF MERCHANTABILITY, INFRINGEMENT, TITLE OR FITNESS FOR A PARTICULAR
PURPOSE OR USE.
7.2    Representations and Warranties of Company. Company hereby represents and
warrants as follows:
(a)    The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby are within Company’s powers
and have been duly authorized by all necessary action on the part of Company.
This Agreement has been duly executed and delivered by Company and constitutes
legal, valid and binding obligations of Company, enforceable against Company in
accordance with its terms.
(b)    The execution, delivery and performance by Company of this Agreement does
not and will not (i) contravene or conflict with the organizational documents of
Company, (ii) contravene or conflict with or constitute a violation of any
Applicable Laws, or (iii) breach or constitute a default under the provisions of
any material contract, agreement or instrument to which it is a party or by
which it is bound.
(c)    Company shall comply in all material respects with all Applicable Laws
relating to its Commercialization of the Product(s).
(d)    To the extent that Company supplies any Raw Materials, or API, or other
information to AAIPharma (including packaging and labeling requirements) or
engages in manufacturing with respect to any of the Products (either directly or
indirectly through a third party), all such Raw Materials, API or other
information and formulas will comply with the Specifications and applicable
laws, including GMP.
(e)    Company represents that to the best of its knowledge, the manufacture or
the sale of the Products does not and will not infringe any third party
intellectual property rights or other rights and that it is not aware of any
patents existing in the Territory in which Company markets or distributes such
Products relating in any manner to the Products or any use, method, activity or


13
ActiveUS 164239593v.1

--------------------------------------------------------------------------------




application relating thereto which could adversely impact upon or prevent
AAIPharma from Manufacturing the Products as contemplated by the terms hereof.
ARTICLE 8
INDEMNIFICATION
8.1    By AAIPharma. AAIPharma hereby indemnifies Company and its directors,
officers, employees, Affiliates, stockholders, agents, attorneys,
representatives, successors and Permitted Assigns (collectively, the “Company
Indemnified Parties”) against and agrees to hold each of them harmless from any
and all product liability claims associated with the Products, losses,
liabilities, obligations, damages, costs and expenses (“Losses”) incurred by any
Company Indemnified Party as a result of third party claims, actions or
proceedings (collectively, “Third Party Claims”) to the extent based upon,
attributable to or resulting from: (a) any material misrepresentation or
material breach of warranty made by AAIPharma in this Agreement, (b) any
material breach of any covenant or agreement made or to be performed by
AAIPharma pursuant to this Agreement, and (c) the negligence or willful
misconduct by an AAIPharma Indemnified Party in connection with this Agreement;
except in each case, to the extent such Losses are attributable to Company’s
material breach of this Agreement or arising from the negligence or willful
misconduct of Company.
8.2    By Company. Company hereby indemnifies AAIPharma and its directors,
officers, employees, Affiliates, stockholders, agents, attorneys,
representatives, successors and assigns (collectively, the “AAIPharma
Indemnified Parties”) against and agrees to hold each of them harmless from any
and all Third Party Claims, including Losses incurred by any AAIPharma
Indemnified Party to the extent based upon, attributable to or resulting from
the performance of this Agreement and Services hereunder by AAIPharma
(including, without limitation, any products liability claims related to Company
products) other than for Losses for which AAIPharma is obligated to indemnify
the Company Indemnified Parties under Section 8.1 above.
8.3    Indemnification Procedures.
(a)    The indemnified Party shall give the indemnifying Party prompt notice of
any such claim or lawsuit (“Indemnification Claim”) (including a copy thereof)
served upon it and shall fully cooperate with the indemnifying Party and its
legal representatives in the investigation of any matter the subject of
indemnification. The indemnifying Party may enter into a settlement agreement
with a claimant but shall not admit liability to a claimant without the prior
written permission of the party or parties seeking indemnification, which
permission shall not be unreasonably withheld.
(b)    The failure of the indemnified Party to give reasonably prompt notice of
any Indemnification Claim shall not release, waive or otherwise affect the
indemnifying Party’s obligations with respect thereto except to the extent that
the indemnifying Party can demonstrate actual loss and prejudice as a result of
such failure.
8.4    Limitation on Liability. Except as set forth in Section 8.6 (Exceptions),
neither Party shall be liable, whether in contract, tort (including negligence)
or otherwise, for any punitive,


14
ActiveUS 164239593v.1

--------------------------------------------------------------------------------




special, indirect, incidental, consequential or exemplary damages (including
lost profit or business interruption even if notified in advance of such
possibility) arising out of or pertaining to the subject matter of this
Agreement.
8.5    Aggregate Cap. Except as set forth in Section 8.6 (Exceptions), the total
aggregate liability of either Party to the other Party arising out of this
Agreement shall be limited to the total amounts paid and payable by Company to
AAIPharma under this Agreement during the twelve (12) months preceding the event
in question. Such liability cap amount does not alter each Party’s insurance
obligations under Section 6.4(c) (Insurance).
8.6    Exceptions. Sections 8.4 (Limitation on Liability) and 8.5 (Aggregate
Cap) shall not apply to the following: (a) a Party’s obligations to indemnify
the other for Claims under Sections 8.1 and 8.2 (Indemnification); or (b)
damages due to a Party’s breach of its confidentiality obligations or claims for
infringement of proprietary rights.
ARTICLE 9
TERM AND TERMINATION
9.1    Term of the Agreement. Unless earlier terminated in accordance with this
Article 9, this Agreement shall take effect and commence on the Effective Date
and continue in effect, on a Product-by-Product basis, for five (5) years
following Launch of a particular Product (the “Initial Term”). In addition,
after the expiration of the Initial Term with respect to a particular Product,
this Agreement will automatically renew with respect to such Product for
consecutive two (2) year terms (each, a “Renewal Period”) unless either of the
Parties terminates this Agreement with respect to such Product at the end of the
applicable Initial Term or any applicable Renewal Period by providing the other
Party with written notice, in the case of Company, at least twelve (12) months,
and in the case of AAIPharma, at least eighteen (18) months, prior to the end of
the applicable Initial Term or applicable Renewal Period. The Initial Term and
all Renewal Periods for each Product shall be collectively referred to herein as
the “Term” for such Product.
9.2    Termination. Notwithstanding Section 9.1 herein, this Agreement may be
terminated as follows:
(a)    immediately upon the delivery of written notice by one Party, if the
other Party materially breaches any of the provisions of this Agreement and such
breach is not cured within [**] calendar days after receipt of written notice
identifying such breach (or if cure has been commenced during such period, if it
is not diligently prosecuted to completion); or
(b)    immediately upon the delivery of written notice by one Party, if the
other Party has been unable to perform its obligations hereunder for one hundred
twenty (120) calendar days by reason of force majeure (as defined in Section
12.11).
(c)    either Party at its sole option may immediately terminate this Agreement
upon written notice, but without prior advance notice, to the other Party in the
event that (i) the other Party is declared insolvent or bankrupt by a court of
competent jurisdiction; (ii) a voluntary petition of


15
ActiveUS 164239593v.1

--------------------------------------------------------------------------------




bankruptcy is filed in any court of competent jurisdiction by such other Party;
(iii) ceases or threatens to cease to carry on business, or (iv) this Agreement
is assigned by such other Party for the benefit of creditors.
(d)    Company may terminate this Agreement as to any Product upon forty-five
(45) days’ written notice in the event that any governmental agency takes any
action, or raises any objection, that prevents Company from importing,
exporting, purchasing or selling such Product.
(e)    Company may at any time unilaterally terminate this Agreement only with
respect to an individual Product if: (i) such individual Product is withdrawn
from the market; (ii) Company divests, out-licenses or otherwise disposes of
such individual Product to a party other than an Affiliate of Company; provided,
however, for greater certainty, that this Subsection 9.2(e) shall not entitle
Company to terminate this Agreement in whole or in part in connection with a
sale or other disposition of all or substantially of its interest in the
Products as a whole or any significant portion thereof; or (iii) such individual
Product is found to infringe a third party’s Intellectual Property.
Company shall provide to AAIPharma not less than twelve (12) months’ advance
written notice of such partial termination of this Agreement except where it
results from either a market withdrawal at the mandate of a competent authority
having jurisdiction or an infringement as in Subsection 9.2(e)(iii) above, in
which cases the termination can be effective immediately; provided, however, in
respect of Subsection 9.2(e)(ii), Company may provide less than the twelve
months advance notice if the acquiring party agrees in writing to purchase the
particular individual Product from AAIPharma for the balance of the notice
period on the same terms and conditions as contained herein.
Any termination pursuant to this Section 9.2 may be effected with respect to
this entire Agreement or with respect to any individual Product or Products, at
the discretion of the terminating Party, and shall be effected by delivering
written notice of such termination to the other Party and shall be effective
upon the date of such written notice unless a later date is specified in such
written notice.
9.3    Effect of Termination. Upon termination or expiration of this Agreement,
in its entirety or with respect to any particular Product(s):
(a)    Cessation of Activities. Except as provided in Section 9.3(c), AAIPharma
shall stop the Manufacturing of Products; each Party shall return to the other
any Confidential Information of such other Party concerning the Product(s)
subject to such termination or expiration.
(b)    Payment of Minimum Order Requirement; Company to Take Product. In the
event of termination by AAIPharma pursuant to Section 9.2(a), (b), or (c) above,
Company shall pay AAIPharma any balance remaining of the Minimum Order
Requirement in the same manner as set forth in Section 4.2(c) in the case of a
failure to order and purchase the Minimum Order Requirement in any calendar
quarter. Company shall, at its option and with respect to any Products that are
subject to termination, be permitted to take delivery for any Raw Materials,
work-in-process (at AAIPharma’s material costs) or finished Product (at prices
then in effect under this Agreement).


16
ActiveUS 164239593v.1

--------------------------------------------------------------------------------




(c)    Firm Orders. If this Agreement is terminated by Company pursuant to
Section 9.2(a), at Company’s option, Firm Orders with respect to the Product(s)
not yet started shall be cancelled, or, if requested by Company in writing,
AAIPharma will, with respect to the Product(s) subject to such termination,
complete or cause the completion of the Manufacturing of any work-in-process
that is subject to a valid and effective Firm Order on the date on which the
termination is effective. Once such work-in-process is completed, the resulting
Product(s) shall be shipped in accordance with Company’s Firm Orders and paid
for by Company in accordance with Section 5.3.
9.4    Survival. The Parties agree that the following provisions shall survive
the termination of this Agreement; the definitions of Article 1 to the extent
such Definitions pertain to terms in surviving provisions, Sections 4.5, 4.6,
6.4, and Articles 5, 7, 8, 9, 10, 11 and 12.
ARTICLE 10
CONFIDENTIALITY AND PUBLIC DISCLOSURE
10.1    AAIPharma will hold in strict confidence, and shall not disclose to any
third party without Company’s prior written consent, all proprietary or
confidential information concerning Product, API and all materials and
information provided by Company (collectively, “Company Information”). AAIPharma
further agrees that it shall not use Company Information for any purpose other
than the Manufacturing of Products for Company under this Agreement.
10.2    Company will hold in strict confidence, and shall not disclose to any
third party without AAIPharma’s prior written consent, all proprietary or
confidential information and materials belonging to AAIPharma (“AAIPharma
Information”).
10.3    “Confidential Information” shall mean Company Information and AAIPharma
Information. Each Party may disclose Confidential Information only to its
directors, officers and employees who have need to know Confidential Information
for the purposes of this Agreement, and each Party will be responsible for
ensuring that all its directors, officers, and employees to whom Confidential
Information is disclosed will also observe such obligations of confidentiality
and non-use as provided herein.
10.4    The above confidentiality obligation shall not apply or shall cease to
apply to any information which the receiving party can demonstrate by
documentary proof:
(a)    is already in the possession of the receiving party at the time it is
disclosed by the disclosing party;
(b)    is in the public domain at the time it is disclosed by the disclosing
party;
(c)    enters the public domain through sources independent of the receiving
party and through no fault of the receiving party;
(d)    is lawfully obtained by the receiving party without any confidentiality
restrictions from a third party who has a right to disclose such information to
the receiving party;


17
ActiveUS 164239593v.1

--------------------------------------------------------------------------------




(e)    has been at any time developed by the receiving party independently of
disclosure from the disclosing party.
10.5    Neither Party (nor any of their respective Affiliates) shall issue any
press release or make any public announcement with respect to this Agreement and
the transactions contemplated hereby without obtaining the prior written consent
of the other Party (such consent not to be unreasonably withheld or delayed),
except as may be required by Applicable Law upon the advice of counsel and only
if the disclosing Party provides the non-disclosing Party with a reasonable
opportunity to first review the release or other public announcement, to the
extent practicable.
10.6    These confidentiality obligations shall survive termination or
expiration of this Agreement for a period of [**] years.
ARTICLE 11
INTELLECTUAL PROPERTY
11.1    AAIPharma further agrees that all Company Information, know-how, data,
discoveries and inventions relating to Product and API which result from the
Manufacture of Products shall constitute the sole and exclusive property of
Company. AAIPharma hereby assigns to Company all right, title and interest
throughout the world in and to all inventions (whether or not patentable),
processes, techniques, improvements, discoveries and developments discovered and
reduced to practice by AAIPharma (collectively, “Project IP”) in the course of
providing Services which are directly and solely related to the Manufacture of
Product hereunder. AAIPharma will, at the expense and the written request of
Company, do all reasonable acts and measures and execute all documents as
Company may reasonably request to transfer to and vest in Company the ownership
and registration of all intellectual property rights that may exist in such
Project IP.
11.2    Company acknowledges that AAIPharma possesses certain inventions,
processes, techniques, improvements, know-how, trade secrets, discoveries and
other intellectual property and other proprietary assets, including drug
delivery technologies (hereinafter, “AAIPharma Proprietary Technology”) which
have been independently developed by AAIPharma. In the event Company chooses to
further develop and/or commercialize a technology comprising, in whole or in
part, AAIPharma Proprietary Technology, Company will obtain a license from
AAIPharma to use such AAIPharma Proprietary Technology. Such license agreement
shall be memorialized in a separate agreement to be negotiated in good faith by
the Parties.
11.3    Company acknowledges that AAIPharma is in the business of providing
services for a variety of organizations other than Company. Accordingly, nothing
in this Agreement, with the exception of the exclusivity obligations set forth
in Article 3.1 herein, shall preclude or limit AAIPharma from providing services
or developing materials for itself or other clients, or from utilizing the
general knowledge gained during the course of its performance hereunder to
perform similar services for other clients, provided that such provision of
services or development of materials do not constitute a breach of
confidentiality under Article 10 or the exclusivity obligations set forth in
Article 3.1 herein.


18
ActiveUS 164239593v.1

--------------------------------------------------------------------------------




ARTICLE 12
MISCELLANEOUS
12.1    Successors and Assigns. Neither Party may assign its rights or
obligations under this Agreement without the prior written consent of the other
Party; provided, however, that either Party may assign this Agreement, in whole
or in part, without such consent, to an Affiliate of such Party or to a Third
Party that acquires substantially all of the assets of a Party to which this
Agreement relates, upon written notice to the other Party of any such assignment
and such Party hereby guarantees the performance of any such Affiliate, and, in
the case of a Third Party assignment, such Third Party shall assume the
obligations of the assigning Party under this Agreement. No assignment shall
relieve any Party of responsibility for the performance of any obligation, which
such Party may have or incur hereunder. This Agreement shall be binding upon and
inure to the benefit of each of the Parties and each such Party’s successors and
permitted assigns.
12.2    Notices. Any notice required or permitted under this Agreement shall be
in writing, shall specifically refer to this Agreement, and shall be sent by
hand, recognized overnight courier, confirmed facsimile transmission, or
registered or certified mail service, postage prepaid, return receipt requested,
to the following addresses or facsimile numbers of the Parties:
Company:
Marathon Pharmaceuticals, LLC
1033 Skokie Blvd, Suite 600
Skokie, IL 60062 USA
Attn: General Counsel
Fax: [**]
AAIPharma:
AAIPharma Services Corp.
2320 Scientific Park Drive
Wilmington, NC 28405
Attn: Legal Department
Fax: [**]
All notices under this Agreement shall be deemed received (i) upon receipt when
sent by hand, (ii) two (2) business days after deposit with a recognized
overnight courier, (iii) upon confirmation of delivery when sent by facsimile,
and (iv) five (5) business days after deposit in registered or certified mail
service. A Party may change its contact information immediately upon written
notice to the other Party in the manner provided in this Section.
12.3    Waiver. No delay on the part of AAIPharma or Company in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of either Party of any right, power or privilege
hereunder operate as a waiver of any other right, power or privilege hereunder,
nor shall any single or partial exercise of any right, power or privilege


19
ActiveUS 164239593v.1

--------------------------------------------------------------------------------




hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder. Any provision of this Agreement may
be waived if, and only if, such waiver is in writing and signed by the Party
against whom the waiver is to be effective.
12.4    Entire Agreement. This Agreement and the Quality Agreement constitute
the entire agreement between the Parties with respect to the subject matter
hereof and supersede all prior agreements, understanding and negotiations, both
written and oral, between the Parties with respect to the subject matter of this
Agreement.
12.5    Amendment. This Agreement may be modified or amended only by written
agreement of the Parties hereto.
12.6    Counterparts. This Agreement may be executed by facsimile and in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute a single instrument. This Agreement may be
executed on signature pages exchanged by facsimile, in which event each Party
shall promptly deliver to the others such number of original executed copies as
the others may reasonably request.
12.7    Governing Law; Jurisdiction. This Agreement shall be governed and
construed in accordance with the laws of the State of Delaware excluding any
choice of law rules which may direct the application of the law of another
state.
12.8    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law, and if the rights or
obligations of any Party hereto under this Agreement will not be materially and
adversely affected thereby, (a) such provision will be fully severable, (b) this
Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom, and (d) in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar to the terms to such illegal,
invalid or unenforceable provision as may be possible and reasonably acceptable
to the Parties herein.
12.9    No Third Party Rights. Except as otherwise expressly set forth herein,
no provision of this Agreement shall be deemed or construed in any way to result
in the creation of any rights or obligations in any person not a Party to this
Agreement.
12.10    Exhibits. The Exhibits referenced in this Agreement are an integral
part of this Agreement and are incorporated herein by reference.
12.11    Force Majeure. If either Party is prevented from complying, either
totally or in part, with any of the terms or provisions set forth herein by
reason of force majeure, including, by way of example and not of limitation,
fire, flood, explosion, storm, hurricane, strike, lockout or other labor
dispute, riot, war, rebellion, accidents, acts of God, or acts of governmental
agencies or instrumentalities, in each case to the extent beyond its control
despite its commercially reasonable


20
ActiveUS 164239593v.1

--------------------------------------------------------------------------------




efforts to avoid, minimize, and resolve such cause as promptly as possible, said
Party shall (a) provide written notice of same to the other Party, and (b)
subject to the obligations set forth above with respect to said Party’s efforts
to remove the disability, its obligations that are prevented from compliance by
such force majeure are suspended, without liability, during such period of force
majeure. Said notice shall be provided within ten (10) business days of the
occurrence of such event and shall identify the requirements of this Agreement
or such of its obligations as may be affected. The Party so affected shall give
to the other Party a good faith estimate of the continuing effect of the force
majeure condition and the duration of the affected Party’s nonperformance.
12.12    No Other Relationship. It is expressly agreed that AAIPharma, on the
one hand, and Company, on the other hand, shall be independent contractors and
that nothing contained herein shall be deemed to create any joint venture or
partnership between the Parties hereto, and, except as is expressly set forth
herein, neither Party shall have any right by virtue of this Agreement to bind
the other Party in any manner whatsoever.
12.13    Additional Product. The Parties covenant and agree that additional
products may be added to this Agreement and such additional products shall be
governed by the general conditions hereof with any special terms (including,
without limitation, price) governed by an addendum hereto.
12.14    Dispute Resolution.
(a)    Negotiated Settlement. In the event of a dispute regarding payment or the
performance of Services pursuant to this Agreement (each, a “Dispute”), the
Parties shall endeavor to negotiate in good faith an agreeable solution. If
after [**] business days following receipt of a Party’s written notification of
a Dispute such Dispute has not been resolved, the Dispute shall be brought to
the attention of the senior management of each Party and such senior manager or
his/her designee will negotiate in good faith to define and implement a final
resolution. The intent of this Section 12.14 is to encourage the Parties to work
together to resolve any Dispute without having to rely on arbitration or any
other legal proceeding. However, nothing in this Section 12.14 shall prevent or
inhibit either Party to institute any other action to resolve such Dispute(s).
(b)    Binding Arbitration. If not resolved in accordance with the preceding
paragraph (a) then any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration administered
by the American Arbitration Association in accordance with its Commercial
Arbitration Rules, and judgment on the award rendered by the arbitrator(s) may
be entered in any court having jurisdiction thereof.
[SIGNATURE PAGE FOLLOWS]


21
ActiveUS 164239593v.1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.
Marathon Pharmaceuticals, LLC
By: /s/ Patrick J. Morris    
Printed Name: Patrick J. Morris    
Title: EVP of Legal Affairs and General Counsel    
Date: 10/9/15    
AAIPharma Services Corp.
By: /s/ Syed T. Husain    
Printed Name: Syed T. Husain
Title: Chief Commercial Officer
Date: 10/7/15    


22
ActiveUS 164239593v.1

--------------------------------------------------------------------------------






Exhibit A
Product(s), Batch Sizes, and Cost
Deflazacort tablets in the following strengths to be marketed in the Territory.
Dosage Strength
Dosage
Form
Lot
Size
Bottle
Count
Price/ Bottle
6-mg
Tablet
[**]
100
$[**]
18-mg
Tablet
[**]
30
$[**]
30-mg
Tablet
[**]
30
$[**]
36-mg
Tablet
[**]
30
$[**]





23
ActiveUS 164239593v.1

--------------------------------------------------------------------------------






Exhibit B
Specifications
[Attached]




24
ActiveUS 164239593v.1

--------------------------------------------------------------------------------


Bulk Product Specification
SUBJECT: Deflazacort Tablets, 6 mg        BP-3166-00
CLIENT: Marathon Pharmaceuticals, LLC        Page 2 of 2




Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 12 pages were omitted. [**]




ActiveUS 164239593v.1

--------------------------------------------------------------------------------






Amendment #1
THIS AMENDMENT #1 (“Amendment”) is entered into as of September 18, 2016 (the
“Amendment Effective Date”) by and between Alcami Corporation, formerly known as
AAIPharma Services Corp. (“Alcami”) and Marathon Pharmaceuticals, LLC
(“Company”).
WHEREAS, Company and Alcami entered into a Commercial Manufacturing Agreement
with an effective date of September 18, 2015 (the “Agreement”);
WHEREAS, the Parties have requested modifications to Exhibits A and B of the
Agreement; and
WHEREAS, the Parties wishes to implement the requested modifications upon the
terms and conditions set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by each party hereto to the other, both parties
mutually agree as follows:
1.
Capitalized terms not otherwise defined herein will have the meaning given to
them in the Agreement.

2.
Where found in the Agreement, references to AAIPharma Services Corp. and
AAIPharma shall be deleted and replaced with Alcami Corporation and Alcami,
respectively.

3.
Exhibit A, Product(s), Batch Sizes, and Cost, shall be deleted in its entirety
and replaced with the attached Exhibit A1.

4.
The specifications in Exhibit B shall be deleted in their entirety and replaced
with the attached Exhibit B1.

5.
[**].

6.
Notwithstanding, the Parties expressly agree that purchase orders #2348, #2349,
#2350, #2351, #2365, and #2366 submitted by Company to Alcami prior to the
Amendment Effective Date, shall be prepared and shipped according to the terms
outlined in the previously agreed to Exhibit A and Exhibit B respectively.

7.
[**].



ActiveUS 164239593v.1

--------------------------------------------------------------------------------







Except as otherwise modified herein, the Agreement will remain in full force and
effect.
ACKNOWLEDGED, ACCEPTED, AND AGREED TO:
Alcami Corporation




By:  /s/ Syed T. Husain   


Name: Syed T. Husain   


Title: Chief Commercial Officer   


Date: 11/30/2016   


Marathon Pharmaceuticals, LLC




By: /s/ Patrick J. Morris   


Name: Patrick J. Morris   


Title:  EVP of Legal Affairs and General Counsel   


Date: 11/11/16   







ActiveUS 164239593v.1

--------------------------------------------------------------------------------







Exhibit A1
Product(s), Batch Sizes, and Cost
Deflazacort tablets in the following strengths to be marketed in the Territory:
Dosage
Strength
Dosage Form
Lot Size (Bottles)
Bottle Count
Price/Bottle (USD)
3 mg
Tablet
[**]
100
$[**]
6 mg
Tablet
[**]
100
$[**]
18 mg
Tablet
[**]
30
$[**]
30 mg
Tablet
[**]
30
$[**]
36 mg
Tablet
[**]
30
$[**]



Secondary Packaging of Pre-Filled Deflazacort Oral Suspension Bottles
(13ml fill, 22.75 mg/ml)


Dosage
Strength
Dosage Form
Lot Size (Bottles)
Fill Volume
Price/Bottle (USD)
22.75 mg/mL
Oral Suspension
[**]
13mL
$[**]





ActiveUS 164239593v.1

--------------------------------------------------------------------------------







Exhibit B1
Specifications
[Attached]
[Note: not attached by the parties]




ActiveUS 164239593v.1

--------------------------------------------------------------------------------






Amendment #2
THIS AMENDMENT #2 (“Amendment”) is entered into as of January 6, 2017 (the
“Amendment Effective Date”) by and between Alcami Corporation, formerly known as
AAIPharma Services Corp. (“Alcami”) and Marathon Pharmaceuticals, LLC
(“Company”).
WHEREAS, Company and Alcami entered into a Commercial Manufacturing Agreement
with an effective date of September 18, 2015 and as amended September 18, 2016
(the “Agreement”);
WHEREAS, the Parties have requested modifications to the Agreement; and
WHEREAS, the Parties wish to implement the requested modifications upon the
terms and conditions set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is herby acknowledged by each party hereto to the other, both parties
mutually agree as follows:
1.
Capitalized terms not otherwise defined herein will have the meaning given to
them in the Agreement.

2.
Section 1.35, Territory, shall be deleted and replaced with the following:

“1.35    “Territory” shall mean the United States, its territories and
possessions[**].”
Except as otherwise modified herein, the Agreement will remain in full force and
effect.
IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
Amendment Effective Date.
Alcami Corporation




By:  /s/ Syed T. Husain   


Name: Syed T. Husain   


Title: Chief Commercial Officer   


Date: 1/11/2017   


Marathon Pharmaceuticals, LLC




By: /s/ Patrick J. Morris   


Name: Patrick J. Morris   


Title:  EVP of Legal Affairs and General Counsel   


Date: 1/6/17   









ActiveUS 164239593v.1